United States Court of Appeals
                      For the First Circuit

No. 02-1205

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      JOSÉ PADILLA-GALARZA,

                      Defendant, Appellant.




                              ERRATA


     The opinion of this court issued December 12, 2003, is amended
as follows:

     On page 10, second full paragraph, line 4, replace "boot
camp") with 'boot camp').

     On page 10, second full paragraph, line 7, replace "six month"
with "six-month."